ORDER
PER CURIAM.
Appellant, Lajuan Hayes (“defendant”), appeals the judgment of the Circuit Court of St. Louis County following a jury trial finding him guilty of one count of assault in the first degree, section 565.050, RSMo 2000,1 and one count of armed criminal action, section 571.015. Defendant was sentenced to concurrent terms of thirty years imprisonment for assault in the first degree and five years imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.